UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

SAMMY J. KING,

                              Plaintiff,

       -against-                                             5:19-CV-1309 (LEK/TWD)

COLLEEN FAHY-BOX,

                              Defendant.


                                   DECISION AND ORDER

I.     INTRODUCTION

       This matter comes before the Court following a Report-Recommendation and Order filed

on January 17, 2020, by the Honorable Thérèse Wiley Dancks, United States Magistrate Judge,

pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3, Dkt. No. 6 (“Report-Recommendation” and

“Order”), concerning the sufficiency of pro se plaintiff Sammy J. King’s complaint, Dkt. No. 1

(“Complaint”).

II.    STANDARD OF REVIEW

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are timely

filed, a court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” § 636(b). However, if no

objections are made, or if an objection is general, conclusory, perfunctory, or a mere reiteration

of an argument made to the magistrate judge, a district court need review that aspect of a

report-recommendation only for clear error. Barnes v. Prack, No. 11-CV-857, 2013 WL
1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306–07, 306 n.2

(N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange,

748 F.3d 471 (2d Cir. 2014)).

III.    DISCUSSION

        Since the Report-Recommendation was docketed, Plaintiff has filed a single document,

which is incomprehensible. Dkt. No. 7. For instance, it requests that Plaintiff be allowed to take

some oath of office under “syntax law.” Id. Consequently, even viewing this document with the

liberality due a pro se plaintiff’s filings, see Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir.

2010), the Court cannot even liberally construe it as an objection to Judge Dancks’s Report-

Recommendation. The Court has therefore reviewed the Report-Recommendation for clear error

and has found none. The Report-Recommendation is consequently adopted by the Court in its

entirety.

IV.     CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Report-Recommendation (Dkt. No. 6) is APPROVED and

ADOPTED in its entirety; and it is further

        ORDERED, that Plaintiff’s Complaint is DISMISSED without leave to amend for lack

of subject-matter jurisdiction; and it is further

        ORDERED, that the Clerk close this case; and it is further

        ORDERED, that the Clerk serve a copy of this Decision and Order on all parties in

accordance with the Local Rules.




                                                    2
    IT IS SO ORDERED.


DATED:   April 14, 2020
         Albany, New York




                            3
